     Case: 3:17-cr-00071-WHR Doc #: 60 Filed: 11/13/18 Page: 1 of 5 PAGEID #: 329




BEFORE JUDGE WALTER H. RICE

Case No. 3:17cr71                                         Date: November 13, 2018

Case Caption: USA v. LAITH W. ALEBBINI

Court Reporter: Debra Futrell                     Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Vipal Patel , Dominick Gerace, and Justin Sher

Counsel for Defendant: Thomas Anderson and Arthur Mullins

PROCEEDINGS: Bench Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.

 PL    DF   Item                       Attorney    Exam       Time    Exhibit

                                                                      Identified   Offered   Admitted

            Court convened                                    9:18
            - Statement by the                                9:18
               Court
            - Dialogue between                                9:19
               Court and government

 X          Opening statement          Patel                  9:20
                                                              10:41

            Recess taken                                      10:41
            Court reconvened                                  10:57

       X    Opening statement          Anderson               10:57
                                                              11:23

 X          Graham Robinson, witness   Patel       Direct     11:24
            called to testify
             - Witness sworn in by                            11:24
                 Courtroom Deputy
             - Government Exhibits                            11:33
                 1E-1M provided to
                 witness
             - Government Exhibit                             11:34       X
                 1E
             - Government Exhibit                             11:35       X
                 1F
             - Government Exhibit                             11:35       X
                 1G
    Case: 3:17-cr-00071-WHR Doc #: 60 Filed: 11/13/18 Page: 2 of 5 PAGEID #: 330




PL    DF   Item                          Attorney   Exam     Time    Exhibit

                                                                     Identified   Offered   Admitted

            -     Government Exhibit                         11:36       X
                  1H
            -     Government Exhibit                         11:37       X
                  1I
            -     Government Exhibit                         11:38       X
                  1J
            -     Government Exhibit                         11:40       X
                  1K
            -     Government Exhibit                         11:40       X
                  1L
            -     Government Exhibit                         11:40       X
                  1M
            -     Defendant identified                       11:42
                  by witness
            -     No further questions                       11:42

      X    Graham Robinson, witness      Mullins    Cross    11:42
           - No further questions                            11:48

X          Graham Robinson, witness      Patel      Redirect 11:48
           - No further questions                            11:49
           - Witness dismissed                               11:49

X          Sergeant Steve Porter,        Patel      Direct   11:50
           witness called to testify
           - Witness sworn in by                             11:50
               Courtroom Deputy
           - Government Exhibit                              12:00       X
               1K
           - Objection; overruled                            12:01
           - Defendant identified                            12:03
               by witness
           - Government Exhibit                              12:06       X
               1C
           - Government Exhibit                              12:07       X
               1D
           - No further questions                            12:10

      X    Sergeant Steve Porter,        Mullins    Cross    12:10
           witness
           - No further questions                            12:13
           - Witness dismissed                               12:14
    Case: 3:17-cr-00071-WHR Doc #: 60 Filed: 11/13/18 Page: 3 of 5 PAGEID #: 331




PL    DF   Item                        Attorney   Exam      Time    Exhibit

                                                                    Identified   Offered   Admitted

           Recess taken                                     12:14

           Conference held in                               12:15
           conference room with
           counsel for defendant,
           government, and Court
           Reporter
            - Conference concluded                          12:19

           Conference held in                               1:18
           conference room with
           counsel for defendant,
           government, and Court
           Reporter
            - Conference concluded                          1:20
           Conference held in                               1:20
           conference room with
           counsel for defendant,
           government, Court
           Reporter, and defendant
            - Conference concluded                          1:27

           Court reconvened                                 1:34

X          Christopher Hardeman,       Patel      Direct    1:34
           witness called to testify
           - Witness sworn in by                            1:35
               Courtroom Deputy
           - Defendant identified                           2:05
               by witness
           - No further questions                           2:08

      X    Christopher Hardeman,       Mullins    Cross     2:08
           witness
           - Objection; sustained                           2:13
           - No further questions                           2:13

X          Christopher Hardeman,       Patel      Redirect 2:13
           witness
           - No further questions                           2:14

           Christopher Hardeman,       Mullins    Recross   2:14
           witness
    Case: 3:17-cr-00071-WHR Doc #: 60 Filed: 11/13/18 Page: 4 of 5 PAGEID #: 332




PL    DF   Item                          Attorney   Exam      Time   Exhibit

                                                                     Identified   Offered   Admitted

            -     No further questions                        2:14
            -     Witness dismissed                           2:15

X          Dino Cappuzzo, witness        Patel      Direct    2:15
           called to testify
            - Witness sworn in by                             2:16
                Courtroom Deputy
            - Government Exhibit                              2:46       X
                1A
            - Government Exhibit                              2:48       X
                1B
            - No further questions                            3:00

      X    Dino Cappuzzo, witness        Mullins    Cross     3:00
           - No further questions                             3:04

X          Dino Cappuzzo, witness        Patel      Redirect 3:04
           - Objection; sustained                            3:05
           - Objection; bench                                3:06
              conference

           Recess taken                                       3:07
           Court reconvened                                   3:30

X          Dino Cappuzzo, witness        Patel      Redirect 3:30
           - No further questions                            3:32

      X    Dino Cappuzzo, witness        Mullins    Recross   3:32
           - Defendant Exhibit A                              3:36
           - No further questions                             3:37
           - Witness dismissed                                3:37

X          Bassel Elnamara, witness      Patel      Direct    3:38
           called to testify
            - Witness sworn in by                             3:38
                Courtroom Deputy
            - Government Exhibit                              3:50       X
                2A
            - Defendant identified                            3:59
                by witness
            - No further questions                            4:00
            - No questions by                                 4:00
                counsel for defendant
    Case: 3:17-cr-00071-WHR Doc #: 60 Filed: 11/13/18 Page: 5 of 5 PAGEID #: 333




PL    DF   Item                         Attorney   Exam     Time   Exhibit

                                                                   Identified   Offered   Admitted

            -     Witness dismissed                         4:00

X          Kindy Ghussin, witness       Patel      Direct   4:01
           called to testify
            - Witness sworn in by                           4:02
                Courtroom Deputy
            - Objection; overruled                          4:11
            - Government Exhibit                            4:13       X
                2A
            - Defendant identified                          4:16
                by witness
            - No further questions                          4:17
            - No questions by                               4:17
                counsel for defendant
            - Witness dismissed                             4:18

           Bench conference held                            4:18
           Conference concluded                             4:19

           Statement by the Court                           4:19
           Court recessed                                   4:19

           Conference held in                               4:20
           conference room with
           counsel for defendant,
           government and Court
           Reporter

           Conference concluded                             4:26
